Exhibit 10.4





THIRD AMENDMENT TO SHAREHOLDERS AGREEMENT


This THIRD AMENDMENT TO SHAREHOLDERS AGREEMENT (this “Amendment”), effective as
of February 13, 2020 (the “Third Amendment Effective Date”), is made by and
among Athene Co-Invest Reinsurance Affiliate 1A Ltd., a Bermuda Class C insurer
(“ACRA”), ADIP Holdings (A), L.P., a Cayman Islands limited partnership (“ADIP
A”), ADIP Holdings (B), L.P., a Cayman Islands limited partnership (“ADIP B”),
ADIP Holdings (C), L.P., a Cayman Islands limited partnership (“ADIP C”), ADIP
Holdings (D), L.P., a Cayman Islands limited partnership (“ADIP D”), ADIP
Holdings (E), L.P., a Cayman Islands limited partnership (“ADIP E”) and ADIP
Holdings (Lux), L.P., a Cayman Islands limited partnership (“ADIP Lux” and,
together with ADIP A, ADIP B, ADIP C, ADIP D and ADIP E, the “Co- Investors” and
each, a “Co-Investor”) and Athene Life Re Ltd., a reinsurance company organized
under the laws of Bermuda (“ALRe” and, together with the Co-Investors, the
“Shareholders”). ACRA, the Co-Investors and ALRe are the “Parties” and each a
“Party” to this Amendment.


WITNESSETH:


WHEREAS, the Parties are parties to that certain Shareholders Agreement
effective as of October 1, 2019 (the “Shareholders Agreement”), as amended
pursuant to that certain First Amendment to the Shareholders Agreement,
effective as of October 25, 2019, and that certain Second Amendment to the
Shareholders Agreement, effective as of December 4, 2019;


WHEREAS, the Parties desire to amend the Shareholders Agreement as provided
herein; and


WHEREAS, pursuant to Section 4.5 of the Shareholders Agreement, the Shareholders
Agreement may be amended by a written instrument duly executed by the proper
officers of each party to the Shareholders Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereby agree as follows:


1.    Definitions. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings ascribed to such terms in the
Shareholders Agreement.


2.    Amendment.


(a)    From and after the Third Amendment Effective Date, Section 2.2(b) of the
Shareholders Agreement is hereby amended and restated in its entirety to read as
follows:


“(b)    The capital stock of each New ACRA Investment Entity shall be divided
into and shall consist of the New ACRA Investment Entity Class A Common Shares,
which will be held in each case by the Co-Investors, and the New ACRA Investment
Entity Class B Common Shares, which will be held in each case by ALRe. Subject
to the applicable Bye-laws and Section 2.3, the New ACRA Investment Entity Class
B Common Shares of each New ACRA Investment Entity will hold one hundred percent
(100%) of the Total Voting Power of the applicable New ACRA Investment Entity.
The New ACRA Investment Entity Class A Common Shares shall, in the aggregate,
constitute sixty-seven percent (67%) (or such other percentage as determined in
accordance with Section 3.11(b)) of the capital stock of each New ACRA
Investment Entity, and the New ACRA Investment Entity Class B Common Shares
shall, in the aggregate, constitute thirty-three percent (33%) (or such other
percentage as determined in accordance with Section 3.11(b)) of the capital
stock of each New ACRA Investment Entity, unless otherwise agreed to by ALRe and
ACRA.”


(b)    From and after the Third Amendment Effective Date, Section 3.11(b) of the
Shareholders Agreement is hereby amended and restated in its entirety to read as
follows:


“(b)    Issuance of Additional Shares to ALRe.


(i)    Notwithstanding anything to the contrary herein, if at any time ACRA (or
any other relevant ACRA Investment Entity) determines, in its sole discretion,
that the ownership or anticipated ownership of Shares by any Co-Investor could
cause ACRA (or such other relevant ACRA Investment Entity) to fail to qualify
for the benefits of the Treaty at any time while this Agreement is in effect,
the parties hereto agree that ALRe will be permitted to purchase from each
applicable ACRA Investment Entity, and each applicable ACRA Investment Entity
will be required to issue and sell new Shares to ALRe (such Shares, the “True-up
Shares” and the date ALRe purchases such Shares, the “True-up Date”), in such
amount as ACRA determines, in its sole discretion, is necessary or appropriate
to ensure that, following the consummation of such purchase, sale and issuance,
ACRA (and each other relevant ACRA Investment Entity) will qualify for the
benefits of the Treaty.









--------------------------------------------------------------------------------





(ii)    The purchase, sale and issuance of the True-up Shares shall be made at
the initial purchase price paid by the Co-Investors for the Shares, minus the
amount of any dividends paid by ACRA to the Shareholders prior to the True-up
Date, plus the amount of any capital contributions made by the Shareholders to
ACRA prior to the True-up Date, plus a cost of carry equal to six percent (6%)
(compounded annually) calculated from the Closing Date, unless there has been a
material change or significant event relating to an ACRA Investment Entity that
would, in the sole discretion of ACRA, render it more appropriate to ascribe a
different valuation to the cost of carry (the amount paid per True-up Share, the
“True-up Share Price”).


(iii)    Notwithstanding anything to the contrary herein, if at any time
following an issuance of True-up Shares pursuant to Section 3.11(b)(i) ACRA (or
any other relevant ACRA Investment Entity) determines, in its sole discretion,
that the issuance of True-up Shares exceeded the minimum amount of Shares
necessary or appropriate to ensure that ACRA (and each other relevant ACRA
Investment Entity) qualifies for the benefits of the Treaty, then the parties
hereto agree that ACRA and each applicable ACRA Investment Entity will be
required to redeem and purchase from ALRe, and ALRe will be required to return
and sell to ACRA and each applicable ACRA Investment Entity a number of True-up
Shares (such redeemed True-up Shares, the “Redemption Shares,” and each date
that ACRA redeems such True-up Shares, a “Redemption Date”) as ACRA determines,
in its sole discretion, is necessary or appropriate to reduce ALRe’s economic
ownership to as close to, but not less than, thirty-three percent (33%) as
possible without causing ACRA (or any other relevant ACRA Investment Entity) to
fail (either as of the Redemption Date or any other future date) to qualify for
the benefits of the Treaty.


(iv)    The purchase, sale and issuance of the Redemption Shares shall be made
at the True-up Share Price, minus the amount of any dividends paid by ACRA to
the Shareholders prior to the applicable Redemption Date, plus the amount of any
capital contributions made by the Shareholders to ACRA prior to the applicable
Redemption Date, plus a cost of carry equal to six percent (6%) (compounded
annually) calculated from the True-up Date, unless there has been a material
change or significant event relating to an ACRA Investment Entity that would, in
the mutual agreement of ACRA and ALRe, render it more appropriate to ascribe a
different valuation to the cost of carry.


(v)    ACRA shall deliver notice to the Co-Investors and ALRe of any purchase,
sale, issuance or redemption of Shares it determines is necessary or appropriate
under this Section 3.11(b). Upon any issuance or redemption pursuant to this
Section 3.11(b), each applicable ACRA Investment Entity shall update Schedule
A-1 and Schedule A-2, and shall make any necessary updates to the applicable
register of Shareholders pursuant to the applicable Bye-laws. In addition, the
Parties acknowledge and agree that Exhibit A-1 to the Athene Subscription
Agreement shall automatically be amended and restated to reflect any adjustments
next to ALRe’s name as contemplated by this Section 3.11(b).


(vi)    The specific timing of any purchase, sale, issuance or redemption made
pursuant to this Section 3.11(b) shall be determined by ACRA in its sole
discretion.”


(c)    From and after the Third Amendment Effective Date, the definition of
“Excluded Securities” is hereby amended and restated in its entirety to read as
follows:


“ “Excluded Securities” means (i) Equity Securities issued in respect of or in
exchange for all Shares on a pro rata basis by way of a dividend, distribution,
share split, reverse share split, merger, consolidation, reorganization,
recapitalization or similar transaction, (ii) Equity Securities issued upon
exercise, conversion or exchange of any options, warrants, rights or other
convertible securities outstanding as of the date hereof or issued after the
date hereof in accordance with the terms of this Agreement or the Organizational
Documents, (iii) Equity Securities issued to a third party financing source
(which is not a Class B Shareholder or an Affiliate of a Class B Shareholder, or
an Affiliate of an ACRA Investment Entity) in connection with a debt financing
of any ACRA Investment Entity and/or any of their respective Subsidiaries,
(iv) Equity Securities issued to ceding companies or other insurance companies
in connection with any reinsurance agreements, (v) Equity Securities issued to a
seller or sellers of a business or the assets thereof (which is not a member of
the Apollo Group or the Athene Group) or issued to any other un-Affiliated
Persons, in each case, in connection with any ACRA Investment Entity’s (or any
of their respective Affiliates’) acquisition of such seller’s or sellers’
business or the assets thereof, whether such acquisition is in the form of a
merger, consolidation, asset purchase or other similar business combination,
(vi) Equity







--------------------------------------------------------------------------------





Securities issued or distributed in connection with a transaction permitted
under Section 3.5 or Section 3.11(b)(i), (vii) Equity Securities issued at any
time to directors, officers, employees or consultants of any ACRA Investment
Entity or AAM pursuant to an ACRA Board-approved option or incentive plan of any
ACRA Investment Entity or AAM and (viii) any Equity Securities issued to a
Shareholder in connection with the funding in full of a capital call of such
Shareholder related to an outstanding Commitment; provided, that in the case of
clauses (i) through (vi), if and only to the extent such issuances or
distributions are approved by the applicable ACRA Board.”




3.     Miscellaneous.


(a)    Full Force and Effect. Except as expressly modified by this Amendment,
all of the terms, covenants, agreements, conditions and other provisions of the
Shareholders Agreement shall remain in full force and effect in accordance with
their respective terms and are hereby ratified or confirmed. This Amendment
shall not constitute an amendment or waiver of any provision of the Shareholders
Agreement except as expressly set forth herein. Upon the execution and delivery
hereof, the Shareholders Agreement shall thereupon be deemed to be amended and
supplemented as hereinabove set forth as fully and with the same effect as if
the amendments and supplements made hereby were originally set forth in the
Shareholders Agreement, and this Amendment and the Shareholders Agreement shall
henceforth be read, taken and construed as one and the same instrument, but such
amendments and supplements shall not operate so as to render invalid or improper
any action heretofore taken under the Shareholders Agreement. As used in the
Shareholders Agreement, the terms “this Agreement,” “herein,” “hereinafter,”
“hereto,” and words of similar import shall mean and refer to, from and after
the Third Amendment Effective Date, unless the context requires otherwise, the
Shareholders Agreement as amended by this Amendment.


(b)    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an electronic copy of an executed counterpart of a
signature page to this Amendment by email or facsimile shall be as effective as
delivery of a manually executed counterpart of this Amendment.




[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
effective as of the Third Amendment Effective Date.


ATHENE CO-INVEST REINSURANCE AFFILIATE 1A LTD.
By:        /s/ Adam Laing             


Name:        Adam Laing         


Title:        Chief Financial Officer     








ADIP HOLDINGS (A), L.P.
By: Apollo ADIP Advisors, L.P., its general partner
By: Apollo ADIP Capital Management, LLC, its general partner
By: APH Holdings, L.P., its sole member
By: Apollo Principal Holdings III GP, Ltd., its general partner
By: /s/ Joseph D. Glatt                        


Name:    Joseph D. Glatt


Title:    Vice President








ADIP HOLDINGS (B), L.P.
By: Apollo ADIP Advisors, L.P., its general partner
By: Apollo ADIP Capital Management, LLC, its general partner
By: APH Holdings, L.P., its sole member
By: Apollo Principal Holdings III GP, Ltd., its general partner
By: /s/ Joseph D. Glatt                            


Name:    Joseph D. Glatt


Title:    Vice President















--------------------------------------------------------------------------------





ADIP HOLDINGS (C), L.P.
By: Apollo ADIP Advisors, L.P., its general partner
By: Apollo ADIP Capital Management, LLC, its general partner
By: APH Holdings, L.P., its sole member
By: Apollo Principal Holdings III GP, Ltd., its general partner
By: /s/ Joseph D. Glatt                            


Name:    Joseph D. Glatt


Title:    Vice President










ADIP HOLDINGS (D), L.P.
By: Apollo ADIP Advisors, L.P., its general partner
By: Apollo ADIP Capital Management, LLC, its general partner
By: APH Holdings, L.P., its sole member
By: Apollo Principal Holdings III GP, Ltd., its general partner
By: /s/ Joseph D. Glatt                            


Name:    Joseph D. Glatt


Title:    Vice President








ADIP HOLDINGS (E), L.P.
By: Apollo ADIP Advisors, L.P., its general partner
By: Apollo ADIP Capital Management, LLC, its general partner
By: APH Holdings, L.P., its sole member
By: Apollo Principal Holdings III GP, Ltd., its general partner
By: /s/ Joseph D. Glatt                            


Name:    Joseph D. Glatt


Title:    Vice President















--------------------------------------------------------------------------------





ADIP HOLDINGS (LUX), L.P.
By: Apollo ADIP Advisors, L.P., its general partner
By: Apollo ADIP Capital Management, LLC, its general partner
By: APH Holdings, L.P., its sole member
By: Apollo Principal Holdings III GP, Ltd., its general partner
By: /s/ Joseph D. Glatt                            


Name:    Joseph D. Glatt


Title:    Vice President








ATHENE LIFE RE LTD.
By:        /s/ Brad Molitor         


Name:        Brad Molitor         


Title:        Chief Actuary













